___________


                                 ___________

                                       *

           Appellant,
                                       *
                                       *

Dan Flowers, Head of Arkansas
State Highway & Transportation;
John Bailey, Chief, Arkansas               Appeal from the United States
                                       *
Lipton, Commissioner, Arkansas             Eastern District of Arkansas.
                                       *
Hopper, Commissioner, Arkansas
State Highway Commission; Herby
Branscum, Jr., Commissioner,
Arkansas State Highway
Commission; J. W. Benefield,
Commissioner, Arkansas State
Highway Commission; L.W. Clark,
Commissioner, Arkansas State
Highway Commission,
                                       *
                                       *



                   Submitted:     September 6, 1996


                                 ___________


                                 ___________




     Den     Coggins appeals from the district court's1                    g
summary judgment to A
U.S.C. § 1983 action.   Upon de novo review, we a        See Seltzer-Bey v.
    , 66 F.3d 961, 963 (8th Cir. 1995).




     1
     Coggins was discharged from his position as a highway patrolman for
the State of Arkansas in 1993.         Coggins claimed that the Arkansas State
Highway Department's Operations Manual and various state statutes gave him
an expectation of continued employment, and defendants violated the terms
of his employment and denied him due process of law by terminating him for
alleged misconduct (sexual harassment) without a fair and impartial
hearing; his liberty interests were implicated when defendants disseminated
stigmatizing information concerning the facts and circumstances of his
termination; and defendants denied him compensation pay.


     On defendants' motion, the district court granted defendants summary
judgment, holding that the undisputed facts showed that Coggins was an at-
will employee under Arkansas law and that Coggins had not demonstrated
either a property interest or a liberty interest entitling him to due
process.   Alternatively, the court held that Coggins was provided adequate
procedural due process.         The district court dismissed without prejudice
Coggins’s supplemental state law claim for accrued compensation time.


     We    agree   with   the    district   court   that   Coggins   did   not   rebut
defendants' evidence that he was an at-will employee and thus failed to
state a breach of contract claim based on his discharge.             See Mertyris v.
P.A.M. Transp., Inc., 832 S.W.2d 823, 825 (Ark. 1992) (Arkansas follows
employment-at-will doctrine with two exceptions: express provision against
termination except for cause, or employment agreement containing provision
for a definite term). We also reject Coggins's argument that the Operations
Manual's list of non-exclusive grounds for termination created an implied
contract term.     See Gladden v. Arkansas Children’s Hosp., 728 S.W.2d 501,
503-05 (Ark. 1987).       Furthermore, none of the statutes cited by Coggins
support the creation of a contract.




                                        -2-
     Accordingly, the district court was correct that Coggins did not
establish he had a property interest in continued employment entitling him
to due process.    See Skeets v. Johnson, 816 F.2d 1213, 1214-15 (8th Cir.
1993) (employee terminable at will under Arkansas law has no property
interest triggering due process protections).


     We also agree with the district court that Coggins did not establish
that he had a protected liberty interest.    See Board of Regents v. Roth,
408 U.S. 564, 573-74 (1972) (plaintiff must show official publicly made
allegedly untrue charges against him in connection with discharge to
stigmatize him).     Coggins's evidence showed, at most, that a Sheriff
Hutton, who is not a defendant, repeated to others that Coggins had been
accused of sexual harassment.   Coggins offered no evidence to suggest that
any of the named defendants could be held accountable for Hutton's remarks.
Further, even assuming a protected interest was involved, defendants'
unrebutted evidence showed that Coggins received notice of the charges
against him and a pre-termination hearing at which he was represented by
counsel and could present evidence and witnesses; thus Coggins was afforded
all the process he was due.     See Winegar v. Des Moines Indep. Community
Sch. Dist., 20 F.3d 895, 899 (8th Cir.), cert. denied, 115 S. Ct. 426
(1994) (deprivation of liberty and property interests requires opportunity
to be heard at meaningful time and in meaningful manner).


     The order is affirmed.


     A true copy.


           Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -3-